Citation Nr: 0907689	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  05-25 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant 




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to April 
1990, and from October 12, 1993, to November 24, 1993.  His 
service for both periods was uncharacterized.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that denied claims for service connection for a 
bilateral knee disability and tinnitus, as well as a 
psychiatric disability and bilateral hearing loss.  In 
October 2005 and July 2006, the Veteran testified before a 
Decision Review Officer at the RO.  A transcript of both 
hearings has been incorporated into the claims file.  In 
September 2006, the RO granted service connection for 
depressive disorder with anxiety and assigned a 50 percent 
rating effective in December 2004.  A March 2007 rating 
granted an earlier effective date of November 30, 2004.  As 
this matter is considered a full grant of the benefits sought 
on appeal, the issue of entitlement to service connection for 
a psychiatric disability is no longer on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  Also, in November 2006, the 
Veteran withdrew in writing the claim for service connection 
for bilateral hearing loss.  Accordingly, this issue is no 
longer on appeal.  See 38 C.F.R. § 20.204.

At the July 2006 hearing, the Veteran raised a claim for 
service connection for a right shoulder disability.  As this 
matter is not developed for appellate review, it is referred 
to the RO for appropriate action.  




REMAND

As an initial matter, under VA laws and regulations, and for 
benefits purposes, a veteran is a person who served in the 
active military and who was discharged or released from 
active service under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2008). VA 
benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12(a) (2008).

The appellant's personnel records indicate that his 
separations in April 1990 and November 1993 were entry level 
separations.  Thus, his separations are considered to be 
under conditions other than dishonorable.  See 38 C.F.R. § 
3.12(k)(1).  Therefore the appellant would not be barred from 
receiving VA benefits should the evidence show that he has a 
disability as a result of an injury or disease incurred in or 
aggravated by service.

The appellant asserts that he has a current bilateral knee 
disability and tinnitus due to a fall down some stairs in 
service.  Regarding his claimed knee disability, the Veteran 
asserts that he has had knee pain ever since service, but 
never sought medical attention because he lacked medical 
insurance.  His service treatment records show that he was 
seen on several occasions in October 1993 and November 1993 
for right knee pain and dizziness following a fall down some 
stairs in October 1993.  His inservice assessments included 
contusion patella, right knee; rule out retro patellar pain 
right knee; "RPPS"; and "PFS".  Following service, in 
November 2005, the Veteran underwent a VA examination for his 
knees and was diagnosed as having no clinical evidence for 
disease and normal knee x-rays.  However, a subsequent VA 
outpatient record, dated in November 2006, assesses the 
Veteran as having "knee pain - prior normal x-rays.  Suspect 
patello-femoral syndrome".  

In view of the service treatment records and postservice 
medical records noted above, further medical development is 
necessary in order to clarify whether the Veteran presently 
has a knee disability, claimed as bilateral, related to 
service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Regarding the claim for service connection for tinnitus, the 
only etiological opinion on file is a September 2006 VA 
examiner's opinion that "it is possible that the Veteran's 
tinnitus is related to his time spent in service".  In 
denying this claim, the RO noted that this opinion was too 
speculative to constitutes favorable evidence.  More 
specifically, the RO pointed out that there had to be "at 
least a 50 percent likelihood of incurrence before reasonable 
doubt could be afforded".  As it is unclear from the record 
whether the examiner was ever asked to offer an etiological 
opinion in terms of probability, clarification in this regard 
should be obtained from the examiner.  This action is 
necessary in order to fulfill VA's duty to assist the Veteran 
in the development of his claim.  Id; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Updated VA treatment records pertinent 
to the appellant's knee problems and 
tinnitus, not previously obtained, should 
be requested and made a part of the claims 
folder.

2.  Thereafter, the claims folder should 
be returned to the September 2006 VA 
audiological examiner for an addendum 
opinion.  If she is unavailable, the 
claims folder should be referred to 
another examiner for examination and 
opinions.  The appellant may be recalled 
for another examination if the September 
2006 examiner wishes.  Based upon review 
of pertinent documents in the claims 
folder, to include service treatment and 
personnel records, the examiner should 
determine whether it is at least as likely 
as not (50 percent or greater likelihood) 
that any current tinnitus is related to 
service.  A complete rationale should be 
provided for all opinions provided.

3.  The appellant should also be afforded 
a VA orthopedic examination to determine 
the nature and etiology of any present 
knee disability, claimed to be bilateral.  
The claims file must be provided to the 
examiner for review.  Based upon review of 
pertinent documents in the claims folder, 
to include service treatment and personnel 
records, the examiner should provide any 
present knee diagnosis(es) and opine as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any such diagnosis(es) is(are) related to 
service.  A complete rationale should be 
provided for all opinions provided.

4.  The RO should then review the claims 
file.  If the benefits being sought cannot 
be granted, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond before the claims file is returned 
to the Board for further appellate 
consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

